Case 3:19-cv-06605-WHA Document1 Filed 10/15/19 Page 1 of 16

gs

 

‘. &
UNITED STATES DISTRICT COURT FORTHE  <c» . 4 a
NORTHERN DISTRICT OF CALIFORNIA 0 if
L &
CRAIG CUNNINGHAM,
Piaintiff,
Ve

Plivo, Inc, Joseph Cucurillo, Marlena
Cucurilio, Steven Pratt

 

QP QP LN QP LP OP Or ©) CO?

Defendant

 

 

 

 

 

cy 19° 6605

Plaintiff’s Original Complaint fy My
w /
WE R

:
Parties

1. The Plaintiff is Crain Cunninaham and natural nereon and was nrecent in Tevas for all

1, ine Plaintit is Craig Cunningham and natural person and was present in lexas for all

calls in this case in Collin County.

2. Plivo, Inc., is a California corporation that can be served via registered agent VCorp
Services, CA Inc., 818 West Seventh Street, suite 930, Los Angeles, CA 90017

3. Joseph Cucurillo is a natural person 8073 Hillandale Dr., San Diego, CA 92120

4. Marlena Cucurillo is a natural person who can be served at 7412 Carlina St.,
Carlsbad, CA 92009

5. Steven Pratt is a natural person 1331 Casandra Loop, Port Orchard, WA 98366

6. John/Jane Does 1-4 are other liable parties currently unknown to the Plaintiff.

JURISDICTION AND VENUE
7. Jurisdiction. This Court has federal-question subject matter jurisdiction over

Plaintiff's TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal
10.

LL.

12.

Case 3:19-cv-06605-WHA Document 1 Filed 10/15/19 Page 2 of 16

statute. Mims v. Arrow I’in: Servs., LLC, 565 U.S. 368, 372 (2012). This Court has
supplemental subject matter jurisdiction over Plaintiff's claim arising under Texas
Business and Commerce Code 305.053 because that claim: arises from the same
nucleus of operative fact, i.e:, Defendants’ telemarketing robocalls to Plaintiff; adds
little complexity to the case; and doesn’t seek money damages, so it is unlikely to
predominate over the TCPA claims.

Personal Jurisdiction. This Court has general personal jurisdiction over the

defendants live, transact business, and reside in this district.

 

Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2)

because a substantial part of the events giving rise to the claims—the text messages in

question were sent from this district.

THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. §
227

In 1991, Congress enacted the TCPA in response to a growing number of consumer
complaints regarding telemarketing.

The TCPA makes it unlawful “to make any call (other than a call made for emergency
purposes or made with the prior express consent of the called party) using an
automatic telephone dialing system or an artificial or prerecorded voice ... to any
telephone number assigned to a ... cellular telephone service.” 47 U.S.C. §

227(b) 1)(A)Gaii).

The TCPA makes it unlawful “to initiate any telephone call to any residential
telephone line using an artificial or prerecorded voice to deliver a message without

the prior express consent of the called party, unless the call is initiated for emergency
14.

15.

16.

17.

18.

Case 3:19-cv-06605-WHA Document 1 Filed 10/15/19 Page 3 of 16

purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by
the United States, or is exempted by rule or order” of the Federal Communication

Commission (“FCC”). 47 U.S.C. § 227(b)(1)(B).

. The TCPA provides a private cause of action to persons who receive calls in violation

of § 227(b). 47 U.S.C. § 227(b)(3).

Separately, the TCPA bans making telemarketing calls without a do-not-call policy
available upon demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(1).!

The TCPA provides a private cause of action to persons who receive calls in
violation of § 227(c) or a regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).
According to findings of the FCC, the agency vested by Congress with authority to
issue regulations implementing the TCPA, automated or prerecorded telephone calls
are a greater nuisance and invasion of privacy than live solicitation calls and can be
costly and inconvenient.

The FCC also recognizes that “wireless customers are charged for incoming calls
whether they pay in advance or after the minutes are used.” In re Rules and
Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Red. 14014,
14115 | 165 (2003).

The FCC requires “prior express written consent” for all autodialed or prerecorded
telemarketing robocalls to wireless numbers and residential lines. In particular:[A|
consumer’s written consent to receive telemarketing robocalls must be signed and be
sufficient to show that the consumer: (1) received clear and conspicuous disclosure

of the consequences of providing the requested consent, i.e., that the consumer will

 

' See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
(codifying a June 26, 2003 FCC order).
19.

20.

21.

22.

Case 3:19-cv-06605-WHA Document1 Filed 10/15/19 Page 4 of 16

receive future calls that deliver prerecorded messages by or on behalf of a specitic
seller; and (2) having received this information, agrees unambiguously to receive
such calls at a telephone number the consumer designates. In addition, the written
agreement must be obtained without requiring, directly or indirectly, that the
agreement be executed as a condition of purchasing any good or service.
In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
1991, 27 FCC Red. 1830, 1844 ¥ 33 (2012) (footnote and internal quotation marks
omitted), FCC regulations “generally establish that the party on whose behalf a
solicitation is made bears ultimate responsibility for any violations.” Jn the Matter of
Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC
Red. 12391, 12397 7 13 (1995).

The FCC confirmed this principle in 2013, when it explained that “a seller ... may be
held vicariously liable under federal common law principles of agency for violations
of either section 227(b) or section 227(c) that are committed by third-party
telemarketers.” Jn the Matter of the Joint Petition Filed by Dish Network, LLC, 28
FCC Red. 6574, 6574 F 1 (2013).

Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569
F.3d 946, 951 — 52 (9th Cir. 2009),

A corporate officer involved in the telemarketing at issue may be personally lable
under the TCPA. E.g., Jackson Five Star Catering, Inc. v. Beason, Case No. 10-
10010, 2013 U.S. Dist. LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) ([M]any
courts have held that corporate actors can be individually liable for violating the

TCPA where they had direct, personal participation in or personally authorized the
23.

24.

Case 3:19-cv-06605-WHA Document 1 Filed 10/15/19 Page 5 of 16

conduct found to have violated the statute.” (internal quotation marks omitted));
Maryland v. Universal Elections, 787 F. Supp. 2d 408, 415 — 16 (D. Md. 2011) (If
an individual acting on behalf of a corporation could avoid individual liability, the
TCPA would lose much of its force.”).
The Texas Business and Commerce Code 305.053
The Texas Business and Commerce code has an analogus portion that is related to the
TCPA and was violated in this case.
The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or
subchapter A and seek $500 in statutory damages or $1500 for willful or knowing
damages.
FACTUAL ALLEGATIONS
1. In 2016, the Plaintiff recieved multiple unsolicited and unwanted text
messages prompting the Plaintiff to go to odd websites for a beauty kit.
Unsolicited text messages have been deemed phone calls under the
TCPA. These were touted as “free samples” where the Plaintiff would only
pay the shipping and handling fees. This is typical of “negative option
marketing” where a consumer must opt out of future charges or they will
be charged for a program. These programs have frequently drawn scrutiny
from the FTC and multiple class action lawsuits for deceptive marketing
practices.
2. All of the text messages were placed to the Plaintiff's cell phones 615-33 1-
7262. All of the text messages redirected the Plaintiff to a website

antiagingrewards.com. At antiagingrewards.com, there were a total of 4
Case 3:19-cv-06605-WHA Document 1 Filed 10/15/19 Page 6 of 16

products being offered for sale, which were Chamomile calm sold by
Praza, LLC, Nu Beauty, Ageless Illusion, which was sold by TRS
Limited, and Metabo Matrix. The Plaintiff is in the process of identifying
the companies that manufacture each of these products and should be
able to identify them through the discovery process.

. The website antiagingrewards.com is owned by Joseph Cucurillo, Marlena
Cucurillo and Steven Pratt.

. The process works as follows: The Plaintiff would be sent an illegal text
message to his cell phone by an entity owned/controlled by Joseph
Cucurillo, Marlena Cucurillo, and Steven Pratt through Plivo. The text
message would list a website owned and controlled by Steven Pratt that
redirects to antiagingrewards.com, which is also owned and controlled by
Joseph Cucurillo, Marlena Cucurillo, and Steven Pratt.

. On the antiagingrewards website, there would be 4 products sold for which
Joseph Cucurillo, Marlena Cucurillo, and Steven Pratt generate a comission for
themselves, and the companies selling the products hope to trick unwitting
consumers into buying and rebilling at inflated prices later.

. Joseph Cucurillo, Marlena Cucurillo, and Steven Prattor entites he controls
signed contractual agreements with each of these 4 companies selling
these beauty products to generate leads and sell their products through
his efforts for which he would be rewarded with comissions for each sale.

Detaiis on the text messages sent to the Plaintiff
Case 3:19-cv-06605-WHA Document 1 Filed 10/15/19 Page 7 of 16

7. On August 24th, 2016, the Plaintiff recieved a text from 832-637-3574. The
text message said “Greg, just come to hitp:///49).pw and claim your no-risk
products from Kim and Kourtney K!” which is apparently a direct and false
reference to Kim and Kourtney Kardashian that actually don’t endorse or
refer to these products.

8. Another text message on 8/23/2016 from 828-295-2610 stated “Greg, you
may get your 3 no-risk products. Click on htip://9f4dem.us”

9. Another text came in on 8/22/2016 from 336-536-0211 with a nearly
identical message to the one in paragraph 11 of the complaint but directed
the Plaintiff to go to http://j49j.site instead.

10. Another text came in on August 20% 2016 from 501-239-5640 with an
message of “Greg, simply click http:/jg-48f. xyz and redeem up to 6 risk
tree producis trom Kim and Kourtney K.”

11.On August 19" 2016, the Plaintiff recieved a message from 337-313-2642
which stated “Greg, just click http://dIk49.pw to redeem up to 5 risk-free
products by kim and Kourtney!”

12.On August 14", 2016 the Plaintiff recieved a text mesage from 501-242-
0163 nearly identical to the message in paragraph 11 which stated instead
that the Plaintiff shouid visit “http:/794-fk.us”

13.On August 13, 2016, the Plaintiff recieved a text from 915-267-1150
stating “Greg, come and claim up to 5 no-risk products. Visit http://dkfg4-

a

K.us
Case 3:19-cv-06605-WHA Document1 Filed 10/15/19 Page 8 of 16

14.On August 12, 2016, the Plaintiff recieved a text from 772-242-4719 which
stated “Greg, come and claim up to 3 no-risk beauty kits. Come to
http://dlk49. pw to get full details.”

15.On August 11, 2016, the Plaintiff recieved a text from 281-783-6141 which
stated “Greg, just click to http://49-fk.us and claim up to 6 no-risk products
from Kim K and Kourtney!”

16.On August 10, 2016, the Plaintiff recieved a text from 920-605-9223 whcih
stated “Greg, please click http://sm-2w.site and redeem your no-risk
beauty kits by Kim and Khloe!”

17.On August 9", 2016 the Plaintiff recieved a text from 803-393-3417 that
stated “Greg, you can claim your 6 no risk beauty boxes. Visit http:/jg-48f-
pw to find info.”

18.On August 8", 2016 the Plaintiff received a text from 720-500-6870 that
stated “Greg, just click to http:/f94-fk.us and claim up to 3 risk-free beauty
kits from Kim K and Khloe!”

19.On August 4", 2016 the Plaintiff recieved a text from 724-821-5175 that
stated “Greg, just click http://argue.host and claim your risk-free beauty
kits by Kim K and Kourtney” and another text from 503-436-6638 that
stated “Greg you can claim up to 2 risk-free products. Visit http://k94-d. bid
to see info”

20.On August 3, 2016 the Plaintiff recieved a text message from 870-66-
5359 that stated “Greg, come and claim your 4 no-risk beauty kits. Come

to http://among.tech to get details”
Case 3:19-cv-06605-WHA Document1 Filed 10/15/19 Page 9 of 16

21.On April 29, 2016 the Plaintiff recieved a text message from 740-207-2502
that stated “PRE-RELEASE! You can try Kim and Kourtney’s new skincare
line risk-free today! Visit the pre-release portal at http://cpo1.net to get
started!”

22.On April 5 and 19% 2016 the Plaintiff recieved text messages from a short
code of 24413 which the Plaintiff is in the process of researching, but the
text messages siated “You were selected as a skincare product tester. To
get started today please visit http://goo.gl//PQbk4p to claim your products
and reserve your spot.” and “You were selected fo try our new derma
cream line free in your home. Visit http://goo.gl/or2xty to get started.”

23.{n total, the Plaintiff recieved 19 text messages that were unsolicited and
unwanted to his cell phone.

24.As these above named parties stand to profit and benefit from the
Plaintiffs enrollment in these programs, they are directly liable for the calls
as a seller, as defined by the TCPA. Joseph Cucurillo, Marlena Cucurillo, and
Steven Pratt are directly liable for the calls that were placed, and Plivo is
directly liable for sending the messages to the Plainitff.

25. The individual corporate officers and managers of each of the corporate
entities are liable for the calls placed on behalf or for their benefit. They
are personally liable for the TCPA damages as they had direct, personal
participation in causing the illegal telephone calls to be made as well as

they directly authorized the illegal telemarketing calls to be made.
Case 3:19-cv-06605-WHA Document1 Filed 10/15/19 Page 10 of 16

26. The individual corporate officers also failed to take efforts to implement
appropriate policies or procedures designed to comply with the TCPA
which makes them personally liable for the telephone calls made on their
behalf and for their benefit.

27. These text messages violated the TCPA in two ways, first by placing
multiple automated telephone calls to the Plaintiffs cell phone in violation
of 47 USC 227(b), and second by not conforming to the requirements of
47 USC 227(c)(5) and the FCC’s rulemaking authority under 47 CFR
64.1200(d), which requires the defendants to have a written policy for
maintaining a do-not-call list, failure to train agents and personnel engaged
in telemarketing on the use of the do-not-call list, and the failure to identify
the party placing the cail or the entity for which the call is being placed.
Each of the Defendants are jointly liable to the Plaintiff in the amount of
$3,000 per call made, $1500 for violating 47 USC 227(b) and $1500 for
violating 47 USC 227(c)(5). Additionally, each product offered by each
company represents a new cause of action entitling the Plaintiff to $3,000
per call per defendant.

28. The officers of the corporations have a direct role in the illegal conduct,
authorizing it and ratifying the illegal telephone calis.

29. The officers of each and every listed corporation had direct, personal
conduct in authorizing the telephone calls or oversaw and directed the

telemarketing efforts for which their corporations benefitted. The officers
25,

26,

Case 3:19-cv-06605-WHA Document1 Filed 10/15/19 Page 11 of 16

30.

set company policy and directed the marketing efforts of the respective
companies.

TCPA Violations by Plivo, Inc. (Hereafter Plivo)
Plivo sent the Plaintiff at least 17 of the 719 illegal text messages that were
unrelated to any emergency purpose and were not with the Plaintiff's
consent. The offending text messages were sent from a variety of phone
numbers that the plaintiff has identified as being associated with Plivo. The
text messages by Message Media violated 47 USC 227(b) and 47 CFR
64.1200(d) by sending unsolicited text messages to the Plaintiff's cell
phone and for failure to identify themselves as the sender of the
messages. Plivo knew they had not obtained prior express written consent

from the Plaintiff and still allowed for the offending calls to be placed.

Plivo and Joseph Cucurillo, Mariena Cucurilio, and Steven Pratt’s Control over

the illegal text messages

At all times relevant to the claims alleged herein, Joseph Cucurillo, Marlena

Cucurillo, Steven Pratt were the corporate officers and executive in charges of

multiple corporate entities that sent the text messages Each and every call was placed

on behalf of the corporate entites owned by Joseph Cucurillo, Marlena Cucurillo, and

Steven Pratt and Plivo

Joseph Cucurillo, Marlena Cucurillo, Plivo and Steven Pratt were aware that they,

were sending automated, telemarketing calls en masse to people, including Plaintiff,

and had recieved previous complaints about these types of calls

27. As executives, Joseph Cucurillo, Marlena Cucurillo, and Steven Pratt. had the power
28.

29.

3k.

Case 3:19-cv-06605-WHA Document1 Filed 10/15/19 Page 12 of 16

to stop these spam campaigns. Plivo also had the ability to monitor and stop these
spam campaigns,

Instead, Plivo allowed the calls to continue and the responsible managers to keep
their jobs—despite his knowledge of frequent do-not-call complaints from recipients
of these messages, including the Plaintiff.

The Plaintiff's cell phone is a residential number
The text messages were to the Plaintiff's cellular phonne 615-331-7262, which is the
Plaintiff's personal cell phone that he uses for personal, family, and household use.
The Plaintiff maintains no landline phones at his residence and has not done so for at
least 10 years and primarily relies on cellular phones to communicate with friends and
family. The Plaintiff also uses his cell phone for navigation purposes, sending and
receiving emails, timing food when cooking, and sending and receiving text
messages. The Plaintiff further has his cell phone registered in his personal name,
pays the cell phone from his personal accounts, and the phone is not primarily used
for any business purpose.

Violations of the ‘Texas Business and Commerce Code 305.053

. The actions of the defendants violated the Texas Business and Commerce Code

305.053 by placing automated calls to a cell phone which violate 47 USC 227(b). The
calls by Teliamarie Lamb and her corporation violated Texas law by placing calls
with a pre-recorded message to a cell phone which violate 47 USC 227(c)(5) and 47
USC 227(d) and 47 USC 227(d)(3) and 47 USC 227(e).

The calls by Teliamarie Lamb violated Texas law by spoofing the caller LD’s per 47

USC 227(e) which in turn violates the Texas statute.
Case 3:19-cv-06605-WHA Document1 Filed 10/15/19 Page 13 of 16

i, FIRST CLAIM FOR RELIEF
(Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))
(Against All Defendants)

1. Mr. Cunningham realleges and incorporates by reference each and every
allegation set forth in the preceding paragraphs.

2. The foregoing acts and omissions of Defendants and/or their affiliates or
agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making
non-emergency telemarketing robocalls to Mr. Cunningham’s cellular telephone number

without his prior express written consent.

3, Mr. Cunningham is entitled to an award of at least $500 in damages for
each such violation. 47 U.S.C. § 227(b)(3)(B).

4, Mr. Cunningham is entitled to an award of up to $1,500 in damages for
each such knowing or willtul violation. 47 U.S.C. § 227(b)(3).

5. Mr. Cunningham also seeks a permanent injunction prohibiting

Defendants and their affiliates and agents from making non-emergency telemarketing
robocalls to cellular telephone numbers without the prior express written consent of the

called party.

(Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

(Against All Defendants)
6. Mr. Cunningham realleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs.
Case 3:19-cv-06605-WHA Document1 Filed 10/15/19 Page 14 of 16

7. The foregoing acts and omissions of Defendants and/or their affiliates or
agents constitute multiple violations of FCC regulations by making telemarketing
solicitations despite lacking:

a. a written policy, available upon demand, for maintaining a do-not-
call list, in violation of 47 C.F.R. § 64.1200(d)(1); ”

b. training for the individuals involved in the telemarketing on the
existence of and use of a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2);° and,

C. in the solicitations, the name of the individual caller and the name
of the person or entity on whose behalf the call is being made, in violation of 47 C.F.R. §
64.1200(d)(4).*

8. Mr. Cunningham is entitled to an award of at least $500 in damages for
each such violation. 47 U.S.C. § 227(c)\(S\(B).

9. Mr. Cunningham is entitled to an award of up to $1,500 in damages for
each such knowing or willful violation. 47 U.S.C. § 227(c)(5).

10. Mr. Cunningham also seeks a permanent injunction prohibiting
Defendants and their affiliates and agents from making telemarketing solicitations until

and unless they (1) implement a do-not-call list and training thereon and (2) include the

name of the individual caller and AF'S’s name in the solicitations.

 

* See id. at 425 (codifying a June 26, 2003 FCC order).
> See id. at 425 (codifying a June 26, 2003 FCC order).
* See id. at 425 — 26 (codifying a June 26, 2003 FCC order).
Case 3:19-cv-06605-WHA Document1 Filed 10/15/19 Page 15 of 16

LL. THURD CLAIM FOR RELIEF: Violations of The Texas Business and
Commerce Code 305.053

11. Mr. Cunningham realleges and incorporates by reference each and every
allegation set forth in the preceding paragraphs.

12. The foregoing acts and omissions of Defendants and/or their affiliates or
agents constitute multiple violations of the Texas Business and Commerce Code
305.053, by making non-emergency telemarketing robocalls to Mr. Cunninghain’s
cellular telephone number without his prior express written consent in violation of 47
USC 227 et seq. The Defendants violated 47 USC 227(d) and 47 USC 227(d)(3) and 47
USC 227(e) by using an ATDS that does not comply with the technical and procedural
standards under this subsection.

13. Mr. Cunningham is entitled to an award of at least $500 in damages for
each such violation. Texas Business and Commerce Code 305.053(b)

14. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

each such knowing or willful violation. Texas Business and Commerce Code

305.053(c).
IV. PRAYER FOR RELIEF
WIT MT ADRT. Dhait fl Cents Cie ghee eos fae doesent aoninet
WOCLLANIUL IND, EUG Cas Ve Uilbieaii pla yo GUL JUURIICIL agaist

Defendants jointly and severally as follows:
A. Leave to amend this Complaint to name additional DOEs as they are

identified and to conform to the evidence presented at trial;
Case 3:19-cv-06605-WHA Document1 Filed 10/15/19 Page 16 of 16

B. A declaration that actions complained of herein by Defendants violate the
TCPA and Texas.state law;

C. An injunction enjoining Defendants and their affiliates and agents from
engaging in the unlawful conduct set forth herein;

D. An award of $3000 per call in statutory damages arising from the TCPA
intentional violations jointly and severally against the corporation and individual for 30

E. An award of $1,500 in statutory damages arising from violations of the
Texas Business and Commerce code 305.053

F, An award to Mr. Cunningham of damages, as allowed by law under the
TCPA;

G. An award to Mr. Cunningham of interest, costs and attorneys’ fees, as
allowed by law and equity

H. Such further relief as the Court deems necessary, just, and proper.

A nk
‘Aiy ning)ah

Plainnff, 10/9/9019

a Ai a SF

 

Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
